EXHIBIT 99.1 Aspen University Inc. and Subsidiary Index to Consolidated Financial Statements Page Financial Statements Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2011 and 2010 F-3 Consolidated Statements of Operations for the years ended December 31, 2011 and 2010 F-4 Consolidated Statements of Changes in Stockholders' Equity (Deficiency) for the years ended December 31, 2011 and 2010 F-5 Consolidated Statements of Cash Flows for the years ended December 31, 2011 and 2010 F-6 Notes to Consolidated Financial Statements F-7 F-1 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of: Aspen University Inc. We have audited the accompanying consolidated balance sheets of Aspen University Inc. and Subsidiary at December 31, 2011 and 2010, and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for each of the two years in the period ended December 31, 2011.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Aspen University Inc. and Subsidiary as of December 31, 2011 and 2010, and the consolidated results of its operations and its cash flows for each of the two years in the period ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 17 to the consolidated financial statements, the 2011 and 2010 consolidated financial statements have been restated to correct a misstatement. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the consolidated financial statements, the Company has a net loss allocable to common stockholders and net cash used in operating activities in 2011 of $2,222,899 and $1,097,089, respectively, and has an accumulated deficit of $5,326,370 at December 31, 2011. These matters raise substantial doubt about the Company's ability to continue as a going concern. Management’s plan in regards to these matters is also described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Salberg & Company, P.A. SALBERG & COMPANY, P.A. Boca Raton, Florida March 19, 2012 (except for Note 17 as to which the date is August 16, 2012) 2orporate Blvd., Suite 240 • Boca Raton, FL 33431-7328 Phone: (561) 995-8270 • Toll Free: (866) CPA-8500 • Fax: (561) 995-1920 www.salbergco.com • info@salbergco.com Member National Association of Certified Valuation Analysts • Registered with the PCAOB Member CPAConnect with Affiliated Offices Worldwide • Member AICPA Center for Audit Quality F-2 ASPEN UNIVERSITY INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, 2011 December 31, 2010 (As Restated) (As Restated) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $47,595 and $47,934, respectively Accounts receivable, secured - related party Note receivable from officer, secured - related party - Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity (Deficiency) Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Notes payable, current portion Deferred rent, current portion Total current liabilities Line of credit Loans payable Notes payable Deferred rent Total liabilities Commitments and contingencies - See Note 10 Temporary equity: Series A preferred stock, $0.001 par value; 850,500 shares designated, 850,395 and 0 shares issued and outstanding, respectively - Series D preferred stock, $0.001 par value; 3,700,000 shares designated, 1,176,750 and 0 shares issued and outstanding, respectively (liquidation value of $1,176,750) - Series E preferred stock, $0.001 par value; 2,000,000 shares designated, 1,700,000 and 0 shares issued and outstanding, respectively (liquidation value of $1,700,000) - Total temporary equity - Stockholders’ equity (deficiency): Preferred stock, $0.001 par value; 20,000,000 shares authorized Series C preferred stock, $0.001 par value; 11,411,400 shares designated, 11,307,450 and 0 shares issued and outstanding, respectively (liquidation value of $11,307) - Series B preferred stock, $0.001 par value; 368,421 shares designated, 368,411 and 0 shares issued and outstanding, respectively - Common stock, $0.001 par value; 60,000,000 shares authorized, 11,837,930 and 21,000,000 issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficiency) ) Total liabilities and stockholders’ equity (deficiency) $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 ASPEN UNIVERSITY INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS For the For the Year Ended Year Ended December 31, 2011 December 31, 2010 (As Restated) (As Restated) Revenues $ $ Revenues - related parties - Total revenues Costs and expenses: Instructional costs and services Marketing and promotional General and adminstrative Depreciation and amortization Total costs and expenses Operating loss ) ) Other income (expense): Interest income 8 Interest expense ) ) Loss due to unauthorized borrowing ) ) Total other expense ) ) Loss before income taxes ) ) Income tax expense (benefit) - - Net loss ) ) Cumulative preferred stock dividends ) - Net loss allocable to common stockholders $ ) $ ) Loss per share: Basic and diluted $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements. F-4 ASPEN UNIVERSITY INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIENCY) FOR THE YEARS ENDED DECEMBER 31, 2 Total Preferred Stock Additional Stockholders' Series B Series C Common Stock Paid-In Accumulated Equity Shares Amount Shares Amount Shares Amount Capital Deficit (Deficiency) Balance at December 31, 2009 (As Restated) - $
